Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 7/25/2019. Claims 1-20 are currently pending and claims 1, 9, and 16 are the independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for generating a machine-learned model comprising: generating an untrained model; generating an intermediate representation of the untrained model, the intermediate representation in an intermediate language compatible with a virtual machine; evaluating the performance of the untrained model, wherein evaluating the performance includes at least one of determining a latency in applying the model in a target system, determining a frequency at which the model can be applied in the target system, determining an amount of resources used by the model, and determining an amount of power consumed by the target system using the model; iteratively generating and evaluating new untrained models, a new model generated based on a performance of a previous model; selecting a subset of models based on the performance of the generated models; training the selected subset of models; evaluating an accuracy of the trained models; and selecting a model based on the performance evaluation of the trained models for deployment to the target system., classified in USPC class 706/12 and/or CPC class G06N3/08.
II. Claims 9-15, drawn to a method for generating an intermediate representation of a model comprising: generate a model graph from a description of the model, the model graph including a plurality of nodes corresponding to variables used by the model, and a plurality of branches, each branch connecting two or more nodes of the plurality of nodes, the branches corresponding to operations performed by the model on the variables; determining a type and shape of the variables of each node of the model graph; estimating an amount of memory used by the model; determining an allocation for each of the variables of the model graph; determining an order for the operations of the model graph; applying iterative compilation-time optimization steps to the model graph; and generating the intermediate representation of the model based on the determined order for the operations of the model graph and memory allocation for variables, classified in USPC class 717/146 and/or CPC class G06F8/433.
III. Claims 16-20, drawn to a method for generating executable instructions for instructing a processor to apply a machine-learned model, the method comprising: retrieving an operation from the intermediate interpretation of the model; identifying a type of the retrieved operation; identifying a type and shape of the operands of the retrieved operation; selecting a kernel implementing the retrieved operation, the kernel selected among a plurality of kernels implementing the retrieved operation, the kernel selected based on the identified type and shape of the operands; and generating machine code to perform the retrieved operation from the selected kernel., classified in USPC class 717/136 and/or CPC class G06F8/41.
The inventions are independent or distinct, each from the other because:
Claims 1-8 are directed to generating a machine learning model by iteratively generating and evaluating new untrained models, selecting and training a subset of the generated models, training the subset of models and selecting and deploying a trained model based on performance of the trained models, while claims 9-15 are directed to generating an intermediate representation of a model by generating a model graph that includes nodes and branches from a description of the model, determining variables of nodes, allocation of the variables, and memory used by the model, optimizing steps of the model graph, and generating the intermediate representation based on a determined order for operations of the model graph and memory allocation for variables. While the inventions are distantly related in that the invention of claims 1-8 includes generating an intermediate representation of a generated untrained model and determining resources/memory used by the model, the generation of the intermediate representation of the untrained model recited in claims 1-8 does not include all concepts/features/limitations/etc. recited in the generation of an intermediate representation of a model of the invention of claims 9-15, nor does the generation of an intermediate representation of a model of the invention of claims 9-15 include the concepts of iteratively generating and evaluating new untrained models, selecting and training a subset of the generated models, training the subset of models and selecting and deploying a trained model based on performance of the trained models which is recited in the invention of claims 1-8. Similarly the inventions of claims 1-8 and 9-16 are directed to different inventions/concepts of the invention of claims 16-20, which are directed to generating executable instructions for instructing a processor to apply a machine learning model by retrieving an operation from intermediate representation of the model, identifying a type of the operation, a type and shape of operands of the operation, selecting a kernel to implement the operation based on the type and shape of the operands, and generating machine code to perform the operation from the selected kernel. While the inventions are, again, distantly related in that the invention of claims 16-20 recites an intermediate representation from which the operation is retrieved, operations of an intermediate representation of a machine learning model, and implementing operations on a kernel, and the invention of claims 1-8 discloses an intermediate representation and determining resources used by the model may include determining operations used by the untrained model when implemented with kernels, and the invention of claims 9-15 includes generating an intermediate representation based on a determined order of operations, determining type and shape of nodes, etc., the inventions of claims 1-8 and 9-15 do not include the concepts of retrieving an operation from intermediate representation of the model, identifying a type of the operation, a type and shape of operands of the operation, selecting a kernel to implement the operation based on the type and shape of the operands, and generating machine code to perform the operation from the selected kernel of the invention of claims 16-20 and the invention of claims 16-20 does not include the concepts/limitations/features included in the generation of the trained model or the generation of the intermediate representation included in the inventions of claims 1-8 and 9-16, respectively. As such the claim sets of claims 1-8, 9-16, and 16-20 are directed to different inventions/concepts requiring different searches/consideration.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the concepts involved in search/consideration for claims 1-8 require search/consideration for generating a machine-learned model comprising: generating an untrained model; generating an intermediate representation of the untrained model, the intermediate representation in an intermediate language compatible with a virtual machine; evaluating the performance of the untrained model, wherein evaluating the performance includes at least one of determining a latency in applying the model in a target system, determining a frequency at which the model can be applied in the target system, determining an amount of resources used by the model, and determining an amount of power consumed by the target system using the model; iteratively generating and evaluating new untrained models, a new model generated based on a performance of a previous model; selecting a subset of models based on the performance of the generated models; training the selected subset of models; evaluating an accuracy of the trained models; and selecting a model based on the performance evaluation of the trained models for deployment to the target system; which are additional/different searches/consideration than the concepts of generating an intermediate representation of a model comprising: generate a model graph from a description of the model, the model graph including a plurality of nodes corresponding to variables used by the model, and a plurality of branches, each branch connecting two or more nodes of the plurality of nodes, the branches corresponding to operations performed by the model on the variables; determining a type and shape of the variables of each node of the model graph; estimating an amount of memory used by the model; determining an allocation for each of the variables of the model graph; determining an order for the operations of the model graph; applying iterative compilation-time optimization steps to the model graph; and generating the intermediate representation of the model based on the determined order for the operations of the model graph and memory allocation for variables required by claims 9-15; which are additional/different searches/consideration that the concepts of generating executable instructions for instructing a processor to apply a machine-learned model, comprising: retrieving an operation from the intermediate interpretation of the model; identifying a type of the retrieved operation; identifying a type and shape of the operands of the retrieved operation; selecting a kernel implementing the retrieved operation, the kernel selected among a plurality of kernels implementing the retrieved operation, the kernel selected based on the identified type and shape of the operands; and generating machine code to perform the retrieved operation from the selected kernel required by claims 16-20. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193